 Case: 2:20-cv-02002-EAS-CMV Doc #: 13 Filed: 01/06/21 Page: 1 of 3 PAGEID #: 91




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

LESTER V. KERAN,

               Plaintiff,
                                                       Case No. 2:20-cv-2002
       v.                                              JUDGE EDMUND A. SARGUS, JR.
                                                       Magistrate Judge Chelsey M. Vascura
DIRECTOR CHAMBERS-SMITH, et al.,

               Defendants.

                                     OPINION AND ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on July 29, 2020, (ECF No. 9), addressing Plaintiff Lester V. Keran’s

Objection to the Report and Recommendation. (ECF No. 12). For the reasons stated below, the

Court OVERRULES Plaintiff’s Objection to the Report and Recommendation, (ECF No. 12), and

ADOPTS the Report and Recommendation (ECF No. 9). This case is DISMISSED.

       Plaintiff alleges the following, which for the present purposes the Court shall accept as

true. For twenty years while at the Marion Correctional Institution Plaintiff labored for the Ohio

Penal Industries. During the latter ten years, he labored in the sheet metal shop; first as a cushion

maker, and then as a material handler. Plaintiff consistently received positive job evaluations from

his previous manager, Joe Fisher. However, this changed when a new manager, Holley, took over.

Holley began requiring inmates to be cross trained in various positions, rather than working solely

in a single position as before. Plaintiff, who is 78 years old, was reluctant to take on new positions,

feeling that he had not received adequate training and that the new program was designed to oust

older inmates such as himself from their positions in the shop. Plaintiff began receiving lower job
 Case: 2:20-cv-02002-EAS-CMV Doc #: 13 Filed: 01/06/21 Page: 2 of 3 PAGEID #: 92




evaluations. Ultimately, he and several other older inmates were fired from the metal shop.

Plaintiff was fired on December 24, 2019.

       On May 21, 2020, Plaintiff filed a pro se Complaint, asserting claims under Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. (“Title VII”), the Age Discrimination in

Employment Act, 29 U.S.C. § 621, et seq. (the “ADEA”) and 42 U.S.C. § 1983. (Compl., ECF

No. 5). The Magistrate Judge recommended that each of the claims should be dismissed pursuant

to 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1) for failure to state a claim upon which relief may be

granted. Plaintiff objected specifically to the Magistrate Judge’s recommendation that the

Plaintiff’s 42 U.S.C. §1983 claim (concerning the 14th Amendment) should be dismissed. (ECF

No. 12). Plaintiff had alleged that his supervisor failed to follow the proper policies and procedures

when firing him, and thereby denied him due process. (ECF No. 5 at PageID # 23). The Magistrate

Judge understood this as claiming a procedural due process violation, which is the natural reading.

Plaintiff objected that he meant he had been denied substantive due process. The result, however,

is the same.

       The Court finds that Plaintiff has failed to plead facts that support a substantive due process

violation. In the context of § 1983 actions, substantive due process claims often fall into one of

two categories: claims that an individual has been deprived of a particular constitutional guarantee

by state action and claims that state government action so “shocks the conscience” as to amount

to a violation of one’s federal civil rights. Handy–Clay v. City of Memphis, Tenn., 695 F.3d 531,

546–47 (6th Cir. 2012). The facts alleged, however, do not establish that any particular

constitutional guarantee was violated. And, while Plaintiff’s loss is unfortunate, what happened

here does not shock the conscience as that phrase is meant in the context of substantive due process.




                                                  2
 Case: 2:20-cv-02002-EAS-CMV Doc #: 13 Filed: 01/06/21 Page: 3 of 3 PAGEID #: 93




        “Where government action does not deprive a plaintiff of a particular constitutional

guarantee or shock the conscience, that action survives the scythe of substantive due process so

long as it is rationally related to a legitimate state interest.” Id. (quoting Valot v. Se. Local Sch.

Dist. Bd. of Educ., 107 F.3d 1220, 1228 (6th Cir, 1997)). When courts apply rational basis review

the legitimate state interest can be any legitimate state interest, it need not be specifically asserted.

See, e.g., Williamson v. Lee Optical Co., 348 U.S. 483, 490–91, 75 S. Ct. 461, 466, 99 L.Ed. 563

(1955). Here, the cross-training requirement could be rationally related to the state’s interest in

broadening the skills inmates can acquire at the sheet metal shop.

    Accordingly, the Court OVERRULES Plaintiff’s Objection to the Report and

Recommendation, (ECF No. 12), and ADOPTS the Report and Recommendation (ECF No. 9).

This case is DISMISSED.

        IT IS SO ORDERED.




1/6/2021                                                s/Edmund A. Sargus, Jr.
DATE                                                    EDMUND A. SARGUS, JR.
                                                        UNITED STATES DISTRICT JUDGE




                                                   3
